DETAILED ACTION
This communication is in response to the amendment/remarks and terminal disclaimer filed 16 February 2022.
Claims 1-11 have been amended, claims 12-20 have been canceled, and claims 21 and 22 have been added.
Claims 1-11, 21, and 22 are currently pending.  
Claims 1-11, 21, and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7,970,649, U.S. Patent No. 9,836,753, and U.S. Patent No. 10,692,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment/Remarks
The objections to the drawings have been remedied via amendment to the specification and are thus withdrawn.
The interpretation of claim 12 under 35 USC § 112, sixth paragraph is withdrawn because claim 12 has been canceled.
The rejection of claims 16-20 under 35 USC § 112 is withdrawn because these claims have been canceled.
The double patenting rejections have been remedied via the filed and approved terminal disclaimer and are thus withdrawn.
Regarding 35 USC § 101, Applicant argues that “amended Claim 1 does not relate to any of the groupings of subject matter recited in the USPTO guidance.” Remarks at 7. Examiner agrees. As amended, the claims do not recite an abstract idea. The claims are directed to a series of steps for capturing a screenshot of information, performing pattern recognition, displaying and executing a task, and updating data in response to a completed task. This does not fall into any of the abstract idea categories. Thus, the rejections are withdrawn.
The rejection of claims 12-20 under 35 USC § 103 is withdrawn because these claims have been canceled. The amendments made to claims 1-11 have been searched along with new claims 21 and 22. Prior art was found in the search and the rejections are presented below. Note that the steps involving a first reward, second reward, and third reward were removed from the claims; these steps were previously not found in the art. The new grounds of rejection are based on amendments made to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 7-11 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the instructions that configure the computer to identify data related to an occurrence of an event.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitation "the data related to the occurrence of an event.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the event.”  There is insufficient antecedent basis for this limitation in the claim. Claims 9-11 are rejected due to their dependence upon claim 8.
Claim 11 recites the limitation "the reward.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0071612 (“Mah”) in view of U.S. 7,660,737 (“Lim”) and U.S. 2008/0086700 (“Rodriguez”).

Regarding Claim 1, Mah teaches a tangible non-transitory computer-readable medium that has, physically encoded thereon, first computer-executable instructions that when executed by a computer (See ¶ 0027.), configure the computer to:
acquire information displayed on a display coupled to a user’s computer; perform pattern recognition to identify a data object (See “In environment 300, web page 310 is manipulated by computing device 325 when browser 315 accesses web page 310. In one embodiment, computer software in computing device 320 or computing device 325 may parse or search for text in web page 310 to replace the text with a logocon. This action occurs while the web page is loading in browser 315 or it may occur through an update of web page 310 once it is loaded with browser 315 at computing device 320” in ¶ 0042 wherein parsing is a type of pattern recognition.);
access a database comprising tasks and associated task cues to identify a task cue related to the data object; display the task cue that is related to the data object at a location on the user’s display that is near the object (See “In a step 620, web browser 315 or 370, web server 305 or 355, or the first computing device (325 or 360) may be configured to associate texts with logocons. For example, brand names of products or services may be associated with brand logos. Although not discussed in the method, a database may be connected to one or more of the devices in order to store a table of data containing the association of texts to logocons. In a step 630, a mechanism to access web page 310 or 365 with web browser 315 or 370 is provided at the second computing device (320 or 385). In a step 640, either web browser 315 or 370, web server 305 or 355, or the first computing device (325 or 360) may be used to replace the text in web page 310 or 365 with logocons. In a step 650, rather than replacing the text with logocons, the logocons are placed near the text in web page 310 or 365. In a step 660, a display of web page 310 or 365 with logocons is provided” in ¶ 0049.);
execute a task associated with the task cue upon detecting selection of the task cue (See “Logocons may be embedded into information, files, documents, or writings as links or clickable items. A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Mah does not expressly teach a screenshot; generate update data in response to determining completion of the execution of the task; and send the update data to a data repository.
However, Lim teaches generate update data in response to determining completion of the execution of the task; and send the update data to a data repository (See “Advertisers can open an account by providing a banner image link, site description, a destination location, a desired reward rate and contact information. The ad can be activated when the advertiser deposits money (or an equivalent thereof, e.g., credit information) in their account to pay users. … Bonus rewards may be set up by the advertiser using bonus criteria, involving their desired reward for each piece of profile information (see, e.g., FIG. 5, which illustrates a user configuration matrix 500, e.g., a screen display that can be presented to the user, to be completed during the registration process and allows for attributes such as user name, age, gender, data of birth, zip code and/or household income to be specified and designated as being available for submission to advertisers, etc. automatically or not). Merchants and advertisers can choose the amount of reward to pass-though to the user” in column 24.).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Mah and Lim to generate update data in response to determining completion of the execution of the task and send the update data to a data repository. The motivation, as shown in Lim, is to encourage users to interact with advertisers/merchants and their advertisements. Having users interact with an advertisement is beneficial to the advertiser.
Further, Rodriguez teaches a screenshot (See “The screen capturing mechanism 210, also referred to as a screen capturer, includes logic, function and/or operations to capture as an image any portion of the screen of the client 120. The screen capturing mechanism 210 may comprise software, hardware or any combination thereof. In some embodiments, the screen capturing mechanism 210 captures and stores the image in memory” in ¶ 0069 and “Still referring to FIG. 2A, the client agent 120 includes or otherwise uses any type and form of optical character recognizer (OCR) 220 to perform character recognition on the screen capture from the screen capturing mechanism 210” in ¶ 0074.).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Mah, Lim, and Rodriguez to utilize a screenshot. The motivation is to utilize any means available to capture the data being displayed.
Regarding Claim 2, Mah further teaches a proxy browser application configured to interpret data to be displayed in an internet browser application (See “In one embodiment, computer software in computing device 320 or computing device 325 may parse or search for text in web page 310 to replace the text with a logocon. This action occurs while the web page is loading in browser 315 or it may occur through an update of web page 310 once it is loaded with browser 315 at computing device 320. There are various ways to manipulate web page 310 in order to replace targeted text with logocons. Some of the ways include real-time changes to the web page while others may wait until the web page is completely loaded before the parsing or searching actions occurs. Environment 300 illustrates that the parsing or searching action occurs when the web page is beginning to load with browser 315 or when the web page is completely loaded at browser 315” in ¶ 0042.).
Regarding Claim 3, Mah further teaches a pattern recognition application (See “In one embodiment, computer software in computing device 320 or computing device 325 may parse or search for text in web page 310 to replace the text with a logocon. This action occurs while the web page is loading in browser 315 or it may occur through an update of web page 310 once it is loaded with browser 315 at computing device 320. There are various ways to manipulate web page 310 in order to replace targeted text with logocons. Some of the ways include real-time changes to the web page while others may wait until the web page is completely loaded before the parsing or searching actions occurs. Environment 300 illustrates that the parsing or searching action occurs when the web page is beginning to load with browser 315 or when the web page is completely loaded at browser 315” in ¶ 0042.).
Regarding Claim 4, Mah further teaches display the task cue at a predetermined location (See “In a step 540, for each located text, the logocon is placed next to the text” in ¶ 0048.).
Regarding Claim 5, Mah further teaches the task cue is configured to encourage viewing and responding to visual stimuli (See “advertisers would like to find a creative way to get the user's attention for their advertisement without turning the user off from their computing activity and without invading the user's privacy” in ¶ 0004 and “Brand advertising includes various ways to make users aware of products or services, and the advertiser's brand, to help increase sales of the products or services” in ¶ 0008.).
Regarding Claim 6, Mah further teaches the task comprises downloading an object (See “A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Regarding Claim 7, Mah further teaches the data related to the occurrence of an event is related to an inquiry, the task cue provides information related to the inquiry, and the executed task corresponds to opening a communication channel in order to resolve the inquiry (See “Paid search advertising involves a keyword search and a search engine. When a user inputs a search term, the user may view the results containing a list of preferred web sites along with other web sites provided by the search engine. The preferred web sites usually relate to advertisers or publishers that have paid to have their web sites shown or placed in a prominent position when search results are returned to the user. In another context, some search engines may return the search results but list a set of advertisers off to the side of the web page with a set of links to web sites that are associated with the search term” in ¶ 0006 and “A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Regarding Claim 8, Mah further teaches the event corresponds to an attempt to access content (See “A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Regarding Claim 9, Mah further teaches the content comprises a media file (See “A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Regarding Claim 10, Mah further teaches the content comprises a software application (See “A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Regarding Claim 11, Mah further teaches the reward corresponds to granting access privileges for the content (See “A click on the logocon may send the user to the advertiser's web site or another web page as an example” in ¶ 0051.).
Regarding Claim 21, Mah does not expressly teach performing optical character recognition on the screenshot,
However, Rodriguez teaches performing optical character recognition on the screenshot (See “Still referring to FIG. 2A, the client agent 120 includes or otherwise uses any type and form of optical character recognizer (OCR) 220 to perform character recognition on the screen capture from the screen capturing mechanism 210. The OCR 220 may include software, hardware or any combination of software and hardware. The OCR 220 may include an application, program, library, process, service, task or thread to perform optical character recognition on a screen captured in electronic or digitized form. Optical character recognition is designed to translate images of text, such as handwritten, typed or printed text, into machine-editable form, or to translate pictures of characters into an encoding scheme representing them, such as ASCII or Unicode” in ¶ 0074.).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Mah, Lim, and Rodriguez to utilize OCR. OCR is a very well known and common manner of analyzing an image. Because it has been common in the art for a long period of time, it has a predictable outcome. It would have been obvious to try.
Regarding Claim 22, Mah does not expressly teach performing image recognition on the screenshot,
However, Rodriguez teaches performing image recognition on the screenshot (See “Still referring to FIG. 2A, the client agent 120 includes or otherwise uses any type and form of optical character recognizer (OCR) 220 to perform character recognition on the screen capture from the screen capturing mechanism 210. The OCR 220 may include software, hardware or any combination of software and hardware. The OCR 220 may include an application, program, library, process, service, task or thread to perform optical character recognition on a screen captured in electronic or digitized form. Optical character recognition is designed to translate images of text, such as handwritten, typed or printed text, into machine-editable form, or to translate pictures of characters into an encoding scheme representing them, such as ASCII or Unicode” in ¶ 0074.).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Mah, Lim, and Rodriguez to utilize image recognition. Image recognition is a very well known and common manner of analyzing an image. Because it has been common in the art for a long period of time, it has a predictable outcome. It would have been obvious to try.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688